The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and apparatus for data processing system configured to process a stream of data values.
Applicant's independent claims recite, inter alia, retrieving, from the store, group indication data for at least one group defined for a previous, different subset of data values stored in a previous iteration, wherein the particular subset of data values comprises data values from the previous subset of data values; and
processing the particular data value using one or more of the data values of the particular subset in dependence on the classification of the data values of the particular subset into the groups.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 11/30/2020. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649